Broyles, C. J.
The evidence, with the legal deductions and inferences therefrom, authorized a finding that the defendant violated section 424 of the Penal Code by wilfully interrupting and disturbing a meeting of a public school, lawfully and peacefully held in the schoolhouse for the purpose of social improvement. This is true although the meeting was an entertainment (consisting of recitations, music, and a “play,” by the pupils of the school), given at a time when there was no formal or ordinary session of the school itself for the purpose of instructing the pupils in their usual studies. See, in this connection, Gazaway v. State, 9 Ga. App. 194 (70 S. E. 978); Harwell v. State, 10 Ga. App. 115 (72 S. E. 936).

Judgment affirmed.


Bloodworth, J., concurs. Luke, J., dissents.

James R. Thomas, for plaintiff in error.
S. Thomas Memory, solicitor, contrá.